DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17 and 18 is objected to because of the following informalities: 
At claim 17, line 2, “wherin” should be changed to “wherein”.
Lines 4-5 of claim 18 recite “an internal refrigerant could”. It is believed that this should read “an internal refrigerant coil”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the operation of first condensing" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Taras et al. (US 2018/0010829 A1).
As per claim 14, Taras et al. a method of operating a refrigeration cycle device, comprising (see Fig. 3): receiving refrigerant in a first state (at line 12f) at a compressor 102; compressing the refrigerant in the first state to covert the refrigerant in the first state to refrigerant in a second state (at line 12a); providing the refrigerant in the second state from the compressor to a water heat exchanger 126; desuperheating the refrigerant in the second state in the water heat exchanger such that heat is exchanged between the refrigerant in the second state and water to heat the water and convert the refrigerant in the second state to refrigerant in a third state (water heater heat exchanger 126 functions first as a desuperheater: para. 0035, line 6); partially condensing the refrigerant in the third state in the water heat exchanger (heat exchanger 126 also partially condenses refrigerant – para. 0035, line 7) such that heat is exchanged between the refrigerant in the second state and water to heat the water and convert the refrigerant in the third state to refrigerant in a fourth state (at line 112b); providing the refrigerant in the fourth state from the water heat exchanger to an outdoor air heat exchanger 106 (see para. 0024, lines 2-3 re. heat exchanger being a refrigerant-to-air heat exchanger); fully condensing the refrigerant in the fourth state in the outdoor air heat exchanger (para. 0035, lines 8-10) such that heat is exchanged between the refrigerant in the fourth state and outside air located outside a target space to heat the outside air and convert the refrigerant in the fourth state to refrigerant in a fifth state (at line between heat exchanger 106 and expansion valve 108); expanding (by expansion valve 106) the refrigerant in the fifth state from the outdoor air heat exchanger to convert the refrigerant in the fifth state to refrigerant in a sixth state (at line 112d); providing the refrigerant in the sixth state to an indoor air heat exchanger (space heat exchanger 110); evaporating the refrigerant in the sixth state in the indoor air heat exchanger 110 such that heat is exchanged between the refrigerant in the sixth state and inside air located inside the target space to cool the inside air and convert the refrigerant in the sixth state to the refrigerant in the first state (at line 112e), wherein the first state, the second state, the third state, the fourth state, the fifth state, and the sixth state are all different states of the refrigerant (i.e., states of refrigerant at different parts of the refrigeration cycle).
	As per claim 15, Taras et al. disclose the system further comprising: repeatedly performing the operations of receiving the refrigerant in the first state, performing the compression operation on the refrigerant in the first state, providing the refrigerant in the second state from the compressor to the water heat exchanger, desuperheating the refrigerant in the second state in the water heat exchanger, partially condensing the refrigerant in the third state in the water heat exchanger, providing the refrigerant in the fourth state from the water heat exchanger to an outdoor air heat exchanger, fully condensing the refrigerant in the fourth state in the outdoor air heat exchanger, expanding the refrigerant in the fifth state, providing the refrigerant in the sixth state to an indoor air heat exchanger, and evaporating the refrigerant in the sixth state in the indoor air heat exchanger (i.e., refrigerant continuously cycles through the system of Fig. 3, whereby the refrigerant repeatedly goes through the various stage operations).
	As per claim 19, Taras et al. disclose the method further comprising pumping the refrigerant in the second state from the compressor to a water heat exchanger (compressor 102 pumps refrigerant along line 112a (second state as discussed above) to water heat exchanger 126 (Fig. 3).
	As per claim 20, while Taras et al. disclose wherein the second state is a superheated state (see para. 0034, lines 5-6 re. heat exchanger 110 acting as a superheater in cooling mode; para. 0035, lines  re. the mode of operation being similar in the cooling and water heating mode; also note that since water heating heat exchanger 126 functions as a desuperheater (see claim 14, above), the refrigerant must implicitly be in a superheated state entering the heat exchanger in order to be desuperheated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taras et al. (US 2018/0010829 A1).
	As per claims 16 and 17, Taras et al. do not explicitly teach the specific temperatures recited. However, Applicant has simply listed these values that the system may have in the Summary of the Invention (see paras. 0021-0022 of the specification), without any discussion or criticality or unexpected results. As such, the values appear to simply relate to values arrived at through routine experimentation for optimizing system efficiency.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly perform routine experimentation on the system of Taras et al. to arrive at similar values, such values simply being result effective variables for obtaining the desired levels of heat exchange within the system for optimized heating and cooling efficiency at each stage.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taras et al. (US 2018/0010829 A1) in view of Harmon et al. (US 2005/0109490 A1).
	As per claim 18, Taras et al. do not explicitly teach further disclose wherein the operation of first condensing (see rejection under 35 U.S.C. 112(b), above) the refrigerant in the water heat exchanger is performed by one of passing the refrigerant through an external refrigerant coil surrounding a water storage tank or passing the refrigerant through an internal refrigerant coil formed inside the water storage tank. Harmon et al. teach a similar system wherein water-to-refrigerant coil 3 surrounds water tank 2. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly arrange the water heat exchanger to surround the hot water tank for the simple purpose of providing effective heat exchange to the water in the tank.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
Lingrey et al. (US 2021/0018234 A1) teach a similar refrigeration cycle system utilizing water heat exchanger 120 as a desuperheater.
Brown (US 2020/0072510 A1) teach an integrated demand water heating system with desuperheater heat exchanger 121.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763